Citation Nr: 0726412	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-40 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents Education Assistance (DEA) 
benefits under Chapter 35 of the U. S. Code.


REPRESENTATION

Appellant represented by:	Barton F. Stichman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1976.  The veteran died in October 1993.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2007.  The appellant 
also submitted additional documentary evidence at the 
hearing.  She waived consideration by the agency of original 
jurisdiction in the first instance.  The Board will consider 
the evidence in its appellate review.

The appellant was granted entitlement to nonservice-connected 
cause of death burial benefits in February 1994.  In a 
February 2004 submission, her attorney argued that she should 
be paid burial benefits for a service-connected death.  The 
issue has not been developed or certified on appeal and is 
referred to the RO for such further development as may be 
necessary.


FINDINGS OF FACT

1.  The veteran served on active duty in the U. S. Air Force 
from June 1950 to June 1976.  

2.  The cause of the veteran's death in October 1993 was 
listed on his certificate of certificate as cardiopulmonary 
arrest that was due to, or as a consequence of intracerebral 
bleed, that was due to, or as a consequence of metastatic 
carcinoma of the prostate.  Hypertension and natural causes 
were also listed as other significant conditions that 
contributed to death but did not result in the underlying 
cause noted.

3. At the time of the veteran's death, service connection was 
in effect for limitation of motion of the cervical spine and 
spondylolisthesis of Grade I with radicular symptoms in the 
right leg.  He was rated at 20 percent for each disability.  
His combined service-connected disability rating was 40 
percent.

4.  Under VA law prostate cancer is a disease presumed to be 
due to exposure to herbicide agents in the Republic of 
Vietnam during the Vietnam era.

5.  There is documentary evidence that the veteran was in the 
Republic of Vietnam on August 9, 1967.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  Entitlement to Dependents Education Assistance (DEA) 
benefits under Chapter 35 of the U. S. Code is established.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2006).  Because the decision herein is 
favorable to the appellant, further discussion of the VCAA is 
not required.

I.  Cause of Death

Background

The veteran served on active duty in the U. S. Air Force from 
June 1950 to June 1976.  The veteran and the appellant were 
married in November 1952.  A DD 214 for a period of service 
from August 1967 to August 1970 noted that the veteran 
received the Vietnam Service Medal (VSM), with two bronze 
service stars, and the Republic of Vietnam Campaign Medal 
(RVCM) during the enlistment.  

The veteran was granted service connection for limitation of 
motion of the cervical spine and spondylolisthesis of Grade I 
with radicular symptoms in the right leg in January 1977.  He 
was awarded a 20 percent disability rating for each 
disability.  The veteran was not serviced connected for any 
other disability during his lifetime.

The appellant originally sought entitlement to service 
connection for the veteran's cause of death in October 1993.  
She submitted a claim for Dependency and Indemnity 
Compensation (DIC) and burial benefits.  The veteran's 
certificate of death showed he died in October 1993.  His 
immediate cause of death, listed in Part I of the 
certificate, was cardiopulmonary arrest that was due to, or 
as a consequence of intracerebral bleed, that was due to, or 
as a consequence of metastatic carcinoma of the prostate.  
Hypertension and natural causes were also listed as other 
significant conditions that contributed to death but did not 
result in the underlying cause given in Part I.

VA treatment records for the period from June 1987 to July 
1988 did not reflect treatment for any of the conditions 
listed on the certificate of death except for the veteran's 
prostate.  He was seen for complaints of back pain and 
hospitalized for evaluation in March and April 1988.  A 
hospital summary from that period noted that the veteran was 
treated for adenocarcinoma of the prostate with metastasis.  
The veteran had also undergone transurethral resection of the 
prostate and a bilateral orchiectomy.  He was seen for 
follow-up until July 1988.

The appellant's claim was denied in October 1993.  The rating 
decision found, in pertinent part, that the veteran's 
prostate cancer was not present in service and did not 
manifest itself until 1988.  The rating decision also noted 
that the veteran's service-connected disabilities did not 
cause or contribute to his death.  

The appellant was granted entitlement to nonservice-connected 
death burial benefits in February 1994.  See 38 C.F.R. 
§ 3.1600(b) (2006).

The appellant's current claim for DIC and Chapter 35 benefits 
originated as a result of a review mandated by court orders 
originating from the case Nehmer v. U. S. Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  The RO 
wrote to the appellant about the review.  The appellant was 
asked to submit any evidence that she had to show the veteran 
served in Vietnam.  She was advised VA would attempt to 
develop such evidence.  

A review of the veteran's service medical records shows he 
was treated in 1967 and 1968 at facilities in Thailand.  One 
entry from June 1968 noted that the veteran wanted "pep" 
pills for aircraft crews.  It was noted that the crews had 
gotten them in the past, along with sleeping pills.  The 
entry also noted that the crews flew every 4 days for 14-17 
hours.  They were usually on station in the airplane for 10-
11 hours per flight. 

Air Force records were received in August 2004.  The records 
document orders that were issued to personnel assigned to 
Detachment #2 (DET #2), Tactical Air Warfare Center (TAWC), 
MacDill Air Force Base (AFB), Florida.  The majority of the 
individuals, including the veteran, possessed Top Secret 
security clearances.  They were to be aircraft crewmembers 
for an EC-121K aircraft and were to participate in Project 
Rivet Top.  The actual destination for the period of 
temporary duty was not noted, only a destination of Air Post 
Office (APO) San Francisco 96288.  (This is later identified 
as Korat Royal Thai AFB (RTAFB).  

The veteran's Air Force Form 7, Airman Military Record, was 
received in January 2005.  The Form 7 noted that the veteran 
served on temporary additional duty (TAD) from July 23, 1967, 
to July 16, 1968.  The veteran's permanent duty station 
during that time was Det #2, TAWC, MacDill AFB.  The Form 7 
noted the veteran's award of the VSM and RVCM.  In block 14 
of the form, labeled as Combat, it was noted that the veteran 
had 27 out-of-country combat missions and was part of the 
Vietnam Air Offensive Campaign from July 1967 to March 1968, 
and Vietnam Air Offensive Campaign, Phase III, March 1968 to 
July 1968.  

The appellant submitted statements from two individuals, T. 
T., and A.W., along with a Nonrated Individual Flight Record 
for A.W. in February 2005.  The statements were nearly 
identical.  Both men stated that they served with the veteran 
in Project Rivet Top.  They noted that their unit was 
stationed in Udorn, Thailand, and at Korat RTAFB between 
August 1967 and August 1968.  They said their unit flew 
strike missions over the Gulf of Tonkin.  They reported being 
on the same flight crew with the veteran and that crew 
consisted of approximately 18 people.  They would fly strike 
missions every morning and every evening.  On the way back to 
the base on the morning missions they would stop to refuel at 
Danang, Vietnam.  Everyone was required to be off the plane 
when it was being refueled.  

The Board notes that both individuals were included on the 
aircrew list of members having orders for Project Rivet Top.

The appellant testified at a Travel Board hearing in May 
2007.  She also submitted evidence, with a waiver, to support 
her claim.  The evidence consisted primarily of copies of 
"travel claims" for the veteran's period of temporary duty 
in Thailand.  The forms are actually DD Form 1351-2, Travel 
Voucher or Subvoucher.  The forms were used by military and 
government civilian employees to document their travel, and 
account for the days on travel, time at a temporary site, 
mode of travel, and reimbursable expenses.  

One such voucher, dated in February 1968, reported on the 
veteran's departure from MacDill AFB on July 23, 1967.  The 
veteran documented stops, times of arrival and departure, and 
modes of transportation from that time until October 16, 
1967, when he reached his ultimate destination at Korat, 
RTAFB.  Of note is that the veteran reported that he arrived 
at Tan Son Nhut Airbase in Vietnam at 1110 on August 9, 1967, 
and departed at 1525 that same day.  A review of the 
information provided in the accounting classification block 
of the form shows that it is identical to that provided on 
orders issued on AF Form 626 and dated in July 1967.  
Further, the form shows that computations were performed by 
the office that processed the claim and there is an official 
stamp in the "Paid By" section on the form.  Thus the Board 
finds that this travel voucher is a copy of a valid service 
document.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2006).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2006).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Further, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
(2006) are met.  See 38 C.F.R. § 3.309(e) (2006).  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.

The Board notes that prostate cancer was added to the list of 
diseases presumed to be incurred in service, based on 
herbicide exposure in Vietnam, in November 1996.  See 61 Fed. 
Reg. 57,586-57,589 (Nov. 7, 1996) (codified at 38 C.F.R. § 
3.309(e) (2006)).

Most of the evidence of record is circumstantial to establish 
that the veteran served in Vietnam at some point between July 
1967 and July 1968.  This is shown by his SMRs documenting 
treatment at his base in Thailand, and going on long flights 
every 4 days, his 27 combat missions, his receipt of the VSM 
and RVCM, and the statements from T.T. and A.W.  However, the 
only direct documentary evidence of the veteran actually 
setting foot in Vietnam is his travel voucher of February 
1968.  This is an official document that reflects that the 
veteran was paid benefits based on the itinerary shown on the 
form.  An itinerary that included several hours at Tan Son 
Nhut Airbase in Vietnam.  Although the other evidence of 
record tends to show that the veteran did spend time in 
Vietnam between 1967 and 1968, the travel voucher serves as 
direct evidence of that fact.  The amount of time spent in 
Vietnam is not dispositive of a claim, only that this veteran 
was in Vietnam during the appropriate period.

In light of the evidence to document the veteran's presence 
in Vietnam during the requisite period, herbicide exposure is 
presumed.  As the veteran was diagnosed with prostate cancer 
in 1988 and died, in part, from prostate cancer in October 
1993, service connection for the veteran's cause of death is 
granted.  

II.  Chapter 35 Benefits

Regarding the claim for educational benefits under Title 38, 
U. S. Code, Chapter 35, it is noted that the surviving spouse 
of a veteran will have basic eligibility for benefits where 
the veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service-
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2006).  In this case, the Board 
has determined that the veteran died as the result of a 
service-connected disease, prostate cancer.  Accordingly, the 
appellant has met the conditions for eligibility for 
dependents' educational assistance under Title 38, U. S. 
Code, Chapter 35.


ORDER

Entitlement to service connection for the veteran's cause of 
death is granted.

Entitlement to Chapter 35 benefits is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


